Exhibit 10.19
 
EXECUTIVE OFFICER SEVERANCE AGREEMENT
 
This Executive Officer Severance Agreement (the “Agreement”) dated, September
29, 2000 (“Effective Date”), and is by and between Joseph E. Hustein (the
“Executive”), an individual currently residing at 909 Addison Avenue, Palo Alto,
CA 94301 and inSilicon Corporation, a Delaware corporation (the “Company”), with
its principal place of business at 411 East Plumeria Drive, San Jose, CA 95134
 
R E C I T A L S
 
A.    The Company desires to employ Executive and Executive desires to provide
employment services to the Company, on the terms and conditions set forth
herein.
 
B.    The Board of Directors of the Company believes it to be in the best
interest of the Company and its stockholders to provide the Executive with
certain severance benefits should Executive’s employment with the Company
terminate under certain circumstances, and the parties wish to provide Executive
with financial security and with sufficient incentive and encouragement for
Executive to remain with the Company.
 
C.    Certain capitalized terms used in the Agreement are defined in Section 9
below.
 
A G R E E M E N T
 
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:
 
1.    Duties and Scope of Employment.    The Company has appointed Executive as
Vice President, General Counsel and Secretary of the Corporation. Executive
shall have such other or additional duties or positions with the Company, its
subsidiaries or affiliates as the Company shall determine from time to time. The
Executive shall comply with and be bound by the Company’s operating policies,
procedures and practices from time to time in effect during his employment.
Executive shall devote his full time, skill and attention to his duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Executive will use his best efforts to further the business of the
Company and its affiliated entities. In connection with his employment under
this agreement, Executive shall be based at the Company’s principal place of
business which is currently located in San Jose, California, but Executive
understands and agrees that he may be required to perform services anywhere in
the world, and will perform his employment at such location or locations as may
be determined by the Company from time to time.
 
2.    Base Compensation.    The Company will pay Executive the base annual
salary of $165,000 (“Base Compensation”). The Company will pay the Base
Compensation in accordance with normal Company payroll practices. The Base
Compensation shall be reviewed annually and may be increased from time to time,
in which case the “Base Compensation” will refer to the base salary earned by
Executive at the time in question.
 
3.    Executive’s Benefits.    The Executive shall be eligible to participate in
the employee benefit plans and Executive compensation programs maintained by the
Company applicable to other Executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock option,



--------------------------------------------------------------------------------

 
incentive or other bonus plans, life, disability, health, medical and hospital,
accident and other insurance programs, paid vacations, and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the applicable plan or program in question and to the sole determination of
the Board or any committee administering such plan or program. The following
additional Executive benefits will be made available:
 
(a)  Stock Option Grant.    Executive was originally granted an option to
purchase 80,000 shares of Company stock, at an exercise price determined by the
Board of Directors, with a price set at the closing market price on his date of
hire. The options will vest in accordance to Company’s Option Plan, over a
four-year period.
 
(b)  Bonus Eligibility and Payment.    The target amount of Executive’s fiscal
year 2001 bonus is set at $7,500 per quarter. Actual payments under the bonus
plan will be based on application of the terms of the published Executive Bonus
Plan.
 
(c)  Directors and Officers Insurance.    The Company shall use its best efforts
to purchase and maintain in force Directors and Officers insurance, from a
company qualified to conduct such business in California, having an A.M. Best
rating of at least A (or equivalent rating), insuring against claims resulting
from the Key Employee’s performance of duties and responsibilities on behalf of
Company. Executive shall have the benefit of such coverage after leaving Company
for a period of 2 years after termination of employment.
 
4.    Other Business Affiliations.    In addition to Executive’s obligations
under Section 8, Executive agrees that, without the approval of the Chief
Executive Officer of the Company, he shall not, while employed by the Company,
devote any time to any business affiliation which would interfere with or
derogate from his obligations under this Agreement with respect of the Company
and any of its subsidiaries, parents or affiliates.
 
5.    Expenses.    The Company shall reimburse Executive for all reasonable
business expenses incurred in the performance of his duties hereunder on behalf
of the Company, upon submission of expense reports to the extent necessary to
substantiate the Company’s federal income tax deductions for such expenses under
the Internal Revenue Code (as amended) and the Regulations there under and
according to such expense report regulations as may be established by the Board
of Directors of the Company.
 
6.    Term and Termination.
 
(a)  Term of Agreement.    Executive’s employment with the Company under this
Agreement shall continue from the Effective Date until terminated in accordance
with the terms of this Agreement.
 
(b)  Termination for Cause.    The Company may terminate this Agreement and the
employment of Executive hereunder, with immediate effect, including, without
limitation, the termination of all compensation and benefits (except as may be
expressly provided in this Agreement), for Cause, as defined hereunder.
 
(c)  Termination Other than for Cause    If the Company terminates Executive’s
employment for any reason other than Cause, or Executive’s employment is
terminated by Constructive Termination as defined in this Agreement, the
Executive shall be entitled to receive the severance benefits stated in Section
7(a) below unless the termination is as a result of death or disability, in
which event Executive shall be entitled to receive the benefits set forth in
Section 7(b), if any. Both Company and Executive agree that Executive’s
employment is “at will” and may be terminated at any time by either party.



2



--------------------------------------------------------------------------------

 
(d)  Executive’s Resignation.    In the event Executive voluntarily resigns,
Executive shall give the Board of Directors thirty (30) days written notice of
resignation. Upon such notice, the Board of Directors, at its discretion, may
terminate the relationship immediately, but in such event the Board of Directors
obligation to Executive shall be limited to compensation through the remainder
of the thirty (30) days resignation notice period.
 
(e)  Return of Information.    On termination of employment for any reason,
Executive will return to the Company all originals and copies of all or any part
of: lists and sources of customers and suppliers; lists of employees; proposals
to clients or drafts of proposals; business plans and projections; reports; job
notes; specifications; and drawings pertaining to the Company or its customers;
or any and all other things, equipment and written materials obtained by
Executive during the course of employment from the Company or from any client of
the Company, unless Company agrees in writing to waive any of the forgoing.
 
7.    Severance Benefits.
 
(a)  Termination Not for Cause.    If the Company terminates Executive’s
employment for any reason other than Cause, or Executive’s employment is
terminated by Constructive Termination as defined in this Agreement, the
Executive shall be entitled to receive the following severance benefits.
 
(1)  Guaranteed Severance Payments.    Subject to Executive entering into a
Release of Claims (in a form substantially similar to the release of claims
attached as Exhibit A), Executive shall be entitled to receive severance
payments for a period of six (6) months from the date of termination equal to
Executive’s then current base salary, which may be greater than, but will not be
less than the Base Compensation (the “Guaranteed Severance Payment”). The
Guaranteed Severance Payment will be paid to Executive in accordance with the
Company’s standard payroll practices. Upon termination, Executive will also be
entitled to receive a pro-rated portion of his then current targeted bonus for
the fiscal year of his termination as described in Section 3(b) based on the
date at which Executive gives notice.
 
(2)  Medical Benefits.    The Company, at the Company’s sole expense, shall
provide Executive (and, if applicable, his eligible dependents) with the same
level of health coverage and benefits as in effect for Executive (and, if
applicable, his eligible dependents) on the day immediately preceding the day of
the Executive’s termination of employment (the “Company-Paid Coverage”);
provided, however, that: (i) Executive and each eligible dependent constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended (collectively, “Qualified Beneficiaries”); (ii) each
Qualified Beneficiary elects continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA; and (iii) if the health coverage is no
longer offered by the Company to its current employees, then the Company shall
be under no obligation to continue the existing coverage for Executive(and, if
applicable, his eligible dependents). Such Company-Paid Coverage shall continue
in effect for each Qualified Beneficiary until the earlier of (i) the Qualified
Beneficiary is no longer eligible to receive continuation coverage under COBRA,
or (ii) six (6) months following termination of employment.



3



--------------------------------------------------------------------------------

 
Except for those obligations in subsection (2)(ii) above, the Company’s
obligations under paragraphs 1 and 2 of this Section 7(a) shall terminate upon
Executive’s breach of his agreements under Section 8 hereof.
 
(b)  Disability Death.    If the Company terminates the Executive’s employment
as a result of the Executive’s Disability or if the Executive’s employment
terminates due to the death of the Executive, then the Executive shall not be
entitled to receive severance or other benefits pursuant to this Agreement,
unless the Company has no benefit plan in place to account for death and
disability of employees, in which case Executive will be entitled to receive the
Guaranteed Severance Payment specified in Section 7(a)(1). Executive shall
remain eligible for those severance and other benefits (if any) as may then be
available under the Company’s then existing severance and benefits plans and
policies at the time of Executive’s termination or death.
 
(c)  Stock Options.    All of Executive’s options not otherwise forfeited will
continue to vest during the six month Severance Benefits Period, including
grants made other than as provided herein. Executive will forfeit options that
have not vested as of the end of the six month Severance Benefits Period.
 
(f)  Insider Trading.    While Executive receives severance payments, Executive
will no longer be deemed a Section 16(b) officer, but agrees to be considered an
“insider” and comply with the Company’s Insider Trading Policy, unless otherwise
agreed to in writing by the Board of Directors for matters related to reduction
of Executive’s stock holding.
 
8.    Covenants Not to Compete and Not to Solicit.
 
(a)  During the term hereof, Executive agrees that he shall not, directly or
indirectly, engage on his own behalf, or as owner, manager, advisor, principal,
agent, partner, employee consultant, director, officer, stockholder or other
proprietor owning more than a five percent (5%) interest, in any firm,
corporation, partnership or other organization which is in the business of
manufacturing, selling or distributing products in competition with the products
of the Company. In case of any such ownership or participation, Executive shall
furnish a detailed statement thereof to the Board of Directors of the Company,
and, as from time to time requested by said Board, resubmit for approval a
detailed statement thereof, which statement may be approved by said Board as not
constituting such a violation or conflict, and in the event said Board
determines that such violation or conflict exists, Executive shall immediately
divest himself of such ownership or participation (or of representing or
promoting others engaged in any such business). It is intended and agreed that
during the term of this Agreement, Executive will not knowingly perform any act
which may confer any competitive benefit or advantage upon any enterprise
competing with the Company or any successor.
 
(b)  Upon the termination of the Executive’s employment with the Company within
the terms of Section 7(a) and for a period of eighteen (18) months thereafter,
Executive agrees that he shall not, on his own behalf, or as owner, manager,
advisor, principal, agent, partner, employee consultant, director, officer,
stockholder or other proprietor owning more than a five percent (5%) interest of
any business entity, or otherwise, in any territory in which the Company is
actively engaged in business: (i) open or operate any business which is in
competition with any business of the Company, (ii) act as an employee, agent,
advisor or consultant of any competitor of the Company, (iii) take any action to
or do anything reasonably intended to divert business from the Company or
influence or attempt to influence any existing customers of the Company to cease
doing business with the Company or to alter its business



4



--------------------------------------------------------------------------------

relationship with the Company, or (iv) take any action or do anything reasonably
intended to influence any suppliers of the Company to cease doing business with
the Company or to alter its business relationship with the Company. Executive
further covenants and agrees that he will not for himself or on behalf of any
other person, partnership, firm, association or corporation in any territory
served by the Company, directly or indirectly solicit or accept business from
any of the Company’s existing customers for the purchase or sale of products or
services of a like kind to those sold or provided the Company. The foregoing
covenant shall not be deemed to prohibit Executive from acquiring an investment
not more than one percent (1%) of the capital stock of a competing business,
whose stock is traded on a national securities exchange or through the automated
quotation system of a registered securities association.
 
(c)  During the term of this Agreement, and upon the termination of the
Executive’s employment with the Company within the terms of Section 7(a) and for
a period of eighteen (18) months thereafter, Executive agrees that he shall not
either directly solicit, induce, attempt to hire, recruit, encourage, take away,
hire any employee of the Company or cause any employee of the Company to leave
his or her employment either for Executive or for any other entity or person.
 
(d)  Executive represents that he (i) is familiar with the foregoing covenants
not to compete and not to directly solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants. Executive
agrees that the provisions of this Section 8 contain restrictions that are not
greater than necessary to protect the interests of the Company. In the event of
the breach or threatened breach by Executive of this Section 8, the Company, in
addition to all other remedies available to it at law or in equity, will be
entitled to seek injunctive relief and/or specific performance to enforce this
Section 8.
 
(e)  Company will respond within two weeks to any written request by Executive
to exclude a particular company or business entity from the scope of this
Section 8. Company will not unreasonably deny such a request. The parties agree
that a passive financial investment by Executive in a third party will not
constitute competition within the scope of this Section 8.
 
9.    Definition of Certain Terms.    The following terms referred to in this
Agreement shall have the following meanings for the purposes of this Agreement
only:
 
(a)  Cause.    “Cause” shall mean (i) any act of personal dishonesty taken by
the Executive in connection with his responsibilities as Vice President and
General Counsel and intended to result in substantial personal enrichment of the
Executive, (ii) conviction of a felony resulting from any action or failure to
act by the Executive in the performance of Executive’s duties, that is injurious
to the Company, (iii) a willful act by the Executive which constitutes gross
misconduct and which results in material injury to the Company, (iv) continued
violations by the Executive of the his material obligations under this Agreement
that are demonstrably willful and deliberate on the Executive’s part after there
has been delivered to the Executive a written demand for performance from the
Company which describes the basis for the Company’s belief that the Executive
has not substantially performed his duties; and (v) the breach by Executive of
the non-competition provisions of this Agreement, or of the Company’s standard
form of confidentiality and proprietary inventions agreement, which shall be
supplemental hereto and incorporated by reference herein.
 
(b)  Constructive Termination.    “Constructive Termination” shall mean any of
the following: (1) any material reduction in compensation, including bonus,
unless such a reduction is applied, by resolution of the Board of Directors, to
all members of the Company’s officers; (2) reduction of



5



--------------------------------------------------------------------------------

Executive’s title; (3) material reduction in Executive’s responsibilities; (4)
material reduction in the number of Company employees in the organization for
which Executive is responsible, said reduction not being based on voluntary
resignation of Company employees, but through an internal reorganization, or
other shifting of personnel that is not under the control of Executive.
 
(c)  Disability.    “Disability” shall mean that Executive has been unable to
perform his duties under this Agreement as the result of his incapacity due to
physical or mental illness, and such inability, at least ninety (90) days after
its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least 30 days’ written notice by the Board of Directors of its
intention to terminate the Executive’s employment. In the event that the
Executive resumes the performance of substantially all of his duties hereunder
before the termination of his employment becomes effective, the notice of intent
to terminate shall automatically be deemed to have been revoked.
 
10.    No Breach of Duty.    Executive represents that Executive’s performance
of this Agreement and as an employee of the Company does not and will not breach
any agreement or duty to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to employment with the Company.
Executive has not and will not enter into any agreement either written or oral
in conflict with this Agreement. Executive is not presently restricted from
being employed by the Company or entering into this Agreement.
 
11.    Successors.
 
(a)  Company’s Successors.    Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets which executes and
delivers the assumption agreement described in this Section or which becomes
bound by the terms of this Agreement by operation of law.
 
(b)  Executive’s Successors.    The terms of this Agreement, and all rights of
the Executive hereunder, shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.
 
12.    Notice.
 
(a)  General.    Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to the Executive at the home address that she/he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its V.P. General Counsel.



6



--------------------------------------------------------------------------------

(b)  Notice of Termination. Any termination by the Company for Cause pursuant to
Section 6(b) hereof shall be communicated by a notice of termination to the
Executive given in accordance with Section 12(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than 15 days after the
giving of such notice).
 
13.    Arbitration.
 
(a)  The Board of Directors and Executive agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, the
interpretation, validity, construction, performance, breach, or termination
hereof, or any of the matters herein released, excepting claims under applicable
workers’ compensation law and unemployment insurance claims, shall be settled by
binding arbitration to be held in Santa Clara County, California in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. Executive and the Board of Directors hereby waive any
rights each may have to a jury trial. This provision confers complete and total
jurisdiction for final, binding arbitration with full and complete relief for
any and all covered disputes, including all contract, tort, and statutory
claims, and any other causes of action unless otherwise prohibited by law. This
arbitration provision will survive after the termination of this Agreement.
 
(b)  The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the Parties are participants.
 
(c)  EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH
OR TERMINATION THEREOF, OR ANY OF THE MATTERS HEREIN TO BINDING ARBITRATION, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THIS SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS.
 
14.    Miscellaneous Provisions.
 
(a)  Waiver.    No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.



7



--------------------------------------------------------------------------------

(b)  Whole Agreement.    This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in its entirety
any and all prior undertakings and agreements of the Company and Executive with
respect to the subject matter hereof.
 
(c)  Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
but not the choice of law rules of the State of California.
 
(d)  Severability.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)  No Assignment of Benefits.    The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 14(e) shall be void.
 
(f)  Employment Taxes.    All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(g)  Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
inSilicon Corporation
     
Executive

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

By:  Wayne Cantwell
     
Joseph E. Hustein
President and Chief Executive Officer
       



8



--------------------------------------------------------------------------------

 
Exhibit A
 
In consideration for EXECUTIVE accepting the benefits under his EXECUTIVE
Employee and Severance Agreement dated September 29, 2000, EXECUTIVE agrees to
release Company of all claims arising from his employment as set forth below.
 
EXECUTIVE hereby forever waives for himself, his attorneys, heirs, executors,
administrators, successors and assigns any claim against Company, including its
subsidiaries, affiliates, insurers, shareholders, officers, directors and
employees (the “Parties Released”), for any action, loss, expense or any damages
arising from any occurrence from the beginning of time until the date of the
signing of this Agreement and arising or in any way resulting from Executive’s
employment with Company or the termination thereof. The only exceptions to the
above waiver are claims by Employee under any worker’s compensation or
unemployment statutes and any right arising under this Agreement. Employee
represents that he has no current intention to assert any claim on any basis
against the Parties Released. Company releases its claims on intellectual
property created by Employee after the date of execution of this Agreement.
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER SIGNING THIS RELEASE. EXECUTIVEMAY REVOKE THIS
AGREEMENT BY WRITTEN NOTICE TO COMPANY WITHIN SEVEN DAYS FOLLOWING ITS
EXECUTION. THIS RELEASE SHALL NOT BECOME EFFECTIVE AND BINDING UNTIL SUCH PERIOD
HAS EXPIRED. EXECUTIVEWILL RETURN ALL CONSIDERATION AND BENEFITS PROVIDED IN
CONNECTION WITH THE GRANTING OF THIS RELEASE IF HE REVOKES THE RELEASE.
 
In the event of breach of this Agreement by Company, Executive’s exclusive
remedy for such breach shall be limited to the enforcement of the terms of this
Agreement.
 
COMPANY:
inSilicon Corporation
     
EXECUTIVE:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

By:                                                                             
            
Name                                    
                                                  
     
By:                                                                             
            
Name                                    
                                                  



9